PER CURIAM.
In these consolidated cases, George Roger Siegel appeals two orders of the district court. In No. 03-1057, he challenges the district court’s order dismissing his complaint for lack of subject matter jurisdiction. We review de novo the district court’s decision to dismiss for lack of jurisdiction. Tillman v. Resolution Trust Corp., 37 F.3d 1032, 1034 (4th Cir.1994). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Siegel v. Arlington County Dep’t of Community Planning, No. CA-02-902-A (E.D. Va. filed Dec. 2, 2003 & entered Dec. 5, 2002; filed Jan. 23, 2003 & entered Jan. 24, 2003). In No. 03-1220, Siegel appeals the district court’s order denying his motion to reconsider under Rule 60, Fed. R.Civ.P. We review denial of a motion to reconsider for abuse of discretion, Werner v. Carbo, 731 F.2d 204, 206 (4th Cir.1984), and we find no such abuse here. We deny Siegel’s motion to remand; we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.